Order and judgment affirmed, with costs. Memorandum: Upon oral argument appellant stipulated that if it was not entitled to summary judgment dismissing the complaint, Special Term properly granted summary judgment in favor of the plaintiff. In view of this concession, we are not required to pass upon this phase of the ease. All concur. (Appeal from an order and judgment of Monroe Special Term denying motion by defendant casualty company for summary judgment and ordering that defendant’s answer be stricken out and determining that defendant casualty company is obliged to defend plaintiff in actions against defendant’s insured and plaintiff.) Present — McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.